DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/29/2020 and 09/02/2020 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on July 29, 2020, wherein claims 1-25 are pending of which claims 5-8, 11-15, 17 and 20 are withdrawn and drawn to non-elected claims with traverse.

Response to Arguments
Applicant’s arguments filed 01/25/2022 have been considered but are moot in view of new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai US PG-PUB 20180089492 A1 (hereinafter Cai) in view of Desai et al. US PG-PUB 20070276550 A1 (hereinafter Desai) and further in view of Kobori US PG-PUB 20220035501 A1 (hereinafter Kobori).
Regarding claim 1, Cai teaches A touch sensing device in an electronic device (Fig. 4, 5), the electronic device comprising a touch manipulation unit (Fig. 4, 5 and Para. [0032]; display module 102 and 101 which allows the screen assembly 100 to have a touch detection function) disposed in a housing of the electronic device (Fig. 4, 5; 101 and 102 is disposed on screen assembly 100), in a second embodiment, Cai further teaches the touch manipulation unit comprising a first insulating member penetrating through the housing (Fig. 6; a fingerprint module 103 penetrates through the top surface of screen assembly 100), the touch sensing device comprising: a first sensor unit (Fig. 6 and Para. [0039]; fingerprint module 103 comprises fingerprint chip 1032 configured to collect a fingerprint image of the user's finger and extract fingerprint features when the user's finger is pressed on the fingerprint cover 1031, and to transfer the fingerprint image and the fingerprint features to a mainboard of the electronic device by using the fingerprint FPC 1033) disposed on an internal surface of the first insulating member (Fig. 5 and 6; fingerprint chip 1032 is disposed on inner surface of fingerprint module 103); wherein the first sensor unit contacts the internal surface of the first insulating member (Fig. 5 and 6; fingerprint chip 1032 contacts the internal surface of fingerprint module 103), and does not contact the housing (Fig. 4; fingerprint chip 1032 does not contact the screen assembly 100). 
Thus, at the effective filing date it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 
Cai fails to disclose an oscillation circuit connected to the first sensor unit, the oscillation circuit being configured to generate a first oscillation signal having a first resonance frequency that varies in response to a touch capacitance generated in response to the first insulating member being touched,
However, in the same field of input device, Desai teaches an oscillation circuit connected to the first sensor unit (Para. [0044], claim 1 and Fig. 4; a touch-sensitive keypad 11, said keypad including a plurality of touch sensors 12 each in the form of a resonant oscillating circuit and capable of acquiring an actuation of a respective said touch sensor), the oscillation circuit being configured to generate a first oscillation signal having a first resonance frequency that varies in response to a touch capacitance generated in response to the first insulating member being touched (Para. [0014], [0055]; A relevant touch sensor 12 is actuated, for example, by means of a finger pressure on the pane 21 in this case.  As a result of this actuation, the variable capacity 14 of the touch sensor 12, which has the form of a resonant oscillating circuit, is changed and this is manifested in a changed resonance frequency.  This change of the resonance frequency can be detected via a coil element 16 which acts as an inductive pick-up and is assigned to the respective touch sensor 12. Furthermore, said coil 16 possess the electrical properties of a resonator, whose resonance frequency shifts when these keys are actuated, e.g. by a finger.  The shift in the resonance frequency arises from the fact that e.g. a finger which actuates the key typically has a certain humidity or water content that causes the capacitive element of the resonant oscillating circuits to change its capacity, thereby ultimately resulting in a shift in the resonance frequency),
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai with the teachings of Desai which suggests as disclosed in Para. [0060] that the position of the sensors can be modified provided the resonance frequency is able to be detected in order to detect and evaluate the change in the resonance frequency as well as having a oscillating circuit will greatly reduce manufacturing cost Desai-(Para. [0014]-[0015], [0060]).
 Cai as modified by Desai fails to further disclose the first sensor disposed in an internal space of the housing wherein the internal surface of the first insulating member is exposed to an internal surface of the housing,
However, in the same field of input device, Kobori teaches a first sensor disposed in an internal space of the housing (Fig. 2; position detection sensor 2 is disposed in internal space 10a of housing 10) and on an internal surface of the first insulating member (Para. [0054] and Fig. 4a in view of Fig. 2; position sensor 2 is disposed on insulating substrate 20); first sensor unit contacts the internal surface of the first insulating member (Fig. 4a in view of Fig. 2; since insulation is disposed within sensor 2, the position sensor 2 contacts internal surface of insulating substrate 20), and does not contact the housing (Fig. 2; position detection sensor contacts inner surface 10a of housing but not the housing 10) wherein the internal surface of the first insulating member is exposed to an internal surface of the housing (Fig. 2; wherein internal surface of insulation 5 is exposed to internal of housing 6). 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai with the teachings as taught by Kobori in order to detect touch position as well as reduce the occurrence of detection sensitivity of a touch position. 

Regarding claim 2, Cai as modified by Desai and Kobori teaches The touch sensing device of claim 1, Desai teaches further comprising a touch detection circuit configured to detect a touch of the first insulating member based on the first oscillation signal generated by the oscillation circuit (Para. [0014], [0055]; a touch on the keypad is detected based on shift in the resonance frequency arising from the fact that e.g. a finger which actuates the key typically has a certain humidity or water content that causes the capacitive element of the resonant oscillating circuits to change its capacity, thereby ultimately resulting in a shift in the resonance frequency).

Regarding claim 4, Cai as modified by Desai and Kobori teaches The touch sensing device of claim 1, Desai further discloses wherein the first sensor unit comprises a first sensing inductor element connected to the first oscillation circuit (Para. [0018]-[0019], [0026] and [0044]; a touch sensor 12 functions as a resonant oscillating circuit which includes an inductive part 13 and an adjustable capacitive part 14, these parts being arranged in parallel with each other).

Regarding claim 9, Cai teaches An electronic device comprising: a housing (Fig. 4; screen assembly 100); a touch manipulation unit disposed in the housing (Fig. 4, 5; i.e. 102 and 101 is disposed on screen assembly 100) and in a second embodiment, Cai further teaches comprising a first insulating member penetrating through the housing (Fig. 6; a fingerprint module 103 penetrates through the top surface of screen assembly 100); a first sensor unit (Fig. 6 and Para. [0039]; fingerprint module 103 comprises fingerprint chip 1032 configured to collect a fingerprint image of the user's finger and extract fingerprint features when the user's finger is pressed on the fingerprint cover 1031, and to transfer the fingerprint image and the fingerprint features to a mainboard of the electronic device by using the fingerprint FPC 1033) disposed on an internal surface of the first insulating member (Fig. 5 and 6; fingerprint chip 1032 is disposed on inner surface of fingerprint module 103); wherein the first sensor unit contacts the internal surface of the first insulating member (Fig. 5 and 6; fingerprint chip 1032 contacts the internal surface of fingerprint module 103), and does not contact the housing (Fig. 4; fingerprint chip 1032 does not contact the screen assembly 100). 
Thus, at the effective filing date it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 
Cai fails to disclose an oscillation circuit connected to the first sensor unit, the oscillation circuit being configured to generate a first oscillation signal having a first resonance frequency that varies in response to a touch capacitance generated in response to the first insulating member being touched; and a touch detection circuit configured to detect a touch of the first insulating member based on the first oscillation signal generated by the oscillation circuit,
However, in the same field of input device, Desai teaches an oscillation circuit connected to the first sensor unit (Para. [0044], claim 1 and Fig. 4; a touch-sensitive keypad 11, said keypad including a plurality of touch sensors 12 each in the form of a resonant oscillating circuit and capable of acquiring an actuation of a respective said touch sensor), the oscillation circuit being configured to generate a first oscillation signal having a first resonance frequency that varies in response to a touch capacitance generated in response to the first insulating member being touched (Para. [0014], [0055]; A relevant touch sensor 12 is actuated, for example, by means of a finger pressure on the pane 21 in this case.  As a result of this actuation, the variable capacity 14 of the touch sensor 12, which has the form of a resonant oscillating circuit, is changed and this is manifested in a changed resonance frequency.  This change of the resonance frequency can be detected via a coil element 16 which acts as an inductive pick-up and is assigned to the respective touch sensor 12. Furthermore, said coil 16 possess the electrical properties of a resonator, whose resonance frequency shifts when these keys are actuated, e.g. by a finger.  The shift in the resonance frequency arises from the fact that e.g. a finger which actuates the key typically has a certain humidity or water content that causes the capacitive element of the resonant oscillating circuits to change its capacity, thereby ultimately resulting in a shift in the resonance frequency), and a touch detection circuit configured to detect a touch of the first insulating member based on the first oscillation signal generated by the oscillation circuit (Para. [0018]-[0019], [0026] and [0044]; a touch sensor 12 functions as a resonant oscillating circuit which includes an inductive part 13 and an adjustable capacitive part 14, these parts being arranged in parallel with each other),
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai with the teachings of Desai which suggests as disclosed in Para. [0060] that the position of the sensors can be modified provided the resonance frequency is able to be detected in order to detect and evaluate the change in the resonance frequency as well as having a oscillating circuit will greatly reduce manufacturing cost Desai-(Para. [0014]-[0015], [0060]).
Additionally, the disclosure of Cai as modified by Desai fails to further disclose the first sensor disposed in an internal space of the housing wherein the internal surface of the first insulating member is exposed to an internal surface of the housing,
However, in the same field of input device, Kobori teaches a first sensor disposed in an internal space of the housing (Fig. 2; position detection sensor 2 is disposed in internal space 10a of housing 10) and on an internal surface of the first insulating member (Para. [0054] and Fig. 4a in view of Fig. 2; position sensor 2 is disposed on insulating substrate 20); first sensor unit contacts the internal surface of the first insulating member (Fig. 4a in view of Fig. 2; since insulation is disposed within sensor 2, the position sensor 2 contacts internal surface of insulating substrate 20), and does not contact the housing (Fig. 2; position detection sensor contacts inner surface 10a of housing but not the housing 10) wherein the internal surface of the first insulating member is exposed to an internal surface of the housing (Fig. 2; wherein internal surface of insulation 5 is exposed to internal of housing 6). 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai with the teachings as taught by Kobori in order to detect touch position as well as reduce the occurrence of detection sensitivity of a touch position. 

6.	Claims 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Desai and Kobori and further in view of Choi et al. US PG-PUB 20190027807 (hereinafter Choi).

Regarding claim 18, Cai teaches  A touch sensing device in an electronic device (Fig. 4, 5), the electronic device comprising a housing (Fig. 4, 5; screen assembly 100), in a second embodiment, Cai further teaches and a first touch member penetrating through the housing (Fig. 6; a fingerprint module 103 penetrates through the top surface of screen assembly 100), the touch sensing device comprising: a first sensor unit (Fig. 6 and Para. [0039]; fingerprint module 103 comprises fingerprint chip 1032 configured to collect a fingerprint image of the user's finger and extract fingerprint features when the user's finger is pressed on the fingerprint cover 1031, and to transfer the fingerprint image and the fingerprint features to a mainboard of the electronic device by using the fingerprint FPC 1033) contacting an Fig. 5 and 6; fingerprint chip 1032 contacts the internal surface of fingerprint module 103) and being separated from the housing (Fig. 4; fingerprint chip 1032 does not contact the screen assembly 100); 
Thus, at the effective filing date it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 
Cai fails to further disclose and a first oscillation circuit connected to the first sensor unit and configured to generate a first oscillation signal having a first resonance frequency that changes in response to the first touch member being touched.
However, in the same field of input device, Desai teaches an oscillation circuit connected to the first sensor unit (Para. [0044], claim 1 and Fig. 4; a touch-sensitive keypad 11, said keypad including a plurality of touch sensors 12 each in the form of a resonant oscillating circuit and capable of acquiring an actuation of a respective said touch sensor), the oscillation circuit being configured to generate a first oscillation signal having a first resonance frequency that varies in response to a touch capacitance generated in response to the first insulating member being touched (Para. [0014], [0055]; A relevant touch sensor 12 is actuated, for example, by means of a finger pressure on the pane 21 in this case.  As a result of this actuation, the variable capacity 14 of the touch sensor 12, which has the form of a resonant oscillating circuit, is changed and this is manifested in a changed resonance frequency.  This change of the resonance frequency can be detected via a coil element 16 which acts as an inductive pick-up and is assigned to the respective touch sensor 12. Furthermore, said coil 16 possess the electrical properties of a resonator, whose resonance frequency shifts when these keys are actuated, e.g. by a finger.  The shift in the resonance frequency arises from the fact that e.g. a finger which actuates the key typically has a certain humidity or water content that causes the capacitive element of the resonant oscillating circuits to change its capacity, thereby ultimately resulting in a shift in the resonance frequency),
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai with the teachings of Desai which suggests as disclosed in Para. [0060] that the position of the sensors can be modified provided the resonance frequency is able to be detected in order to detect and evaluate the change in the resonance frequency as well as having a oscillating circuit will greatly reduce manufacturing cost Desai-(Para. [0014]-[0015], [0060]). 
Furthermore, the disclosure of Cai as modified by Desai fails to further disclose the first sensor disposed in an internal space of the housing wherein the internal surface of the first insulating member is exposed to an internal surface of the housing,
However, in the same field of input device, Kobori teaches a first sensor disposed in an internal space of the housing (Fig. 2; position detection sensor 2 is disposed in internal space 10a of housing 10) and on an internal surface of the first insulating member (Para. [0054] and Fig. 4a in view of Fig. 2; position sensor 2 is disposed on insulating substrate 20); first sensor unit contacts the internal surface of the first insulating member (Fig. 4a in view of Fig. 2; since insulation is disposed within sensor 2, the position sensor 2 contacts internal surface of insulating substrate 20), and does not contact the housing (Fig. 2; position detection sensor contacts inner surface 10a of housing but not the housing 10) wherein the internal surface of Fig. 2; wherein internal surface of insulation 5 is exposed to internal of housing 6). 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai with the teachings as taught by Kobori in order to detect touch position as well as reduce the occurrence of detection sensitivity of a touch position. 
Additionally, the disclosure of Cai as modified by Desai and Kobori further fails to explicitly disclose the fingerprint module is being made of a material different from a material of which the housing is made 
However, in the same field of input devices, Choi teaches (See Para. [0078]; at least a portion of the key 156 which corresponds to claimed “first touch member” may be made of an insulating material and [0099]; a first base material may be processed according to a size of the housing 200.  In operation 1103, the first base material may be processed in consideration of a component to be disposed.  In operation 1107, a second base material may be processed according to a size of the housing 200.  The first base material and the second base material may be a metal material.  The first base material and the second base material may be a conductive member))
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai, Kobori with the teachings of Choi in order to electrically insulate the input device from the housing and to provide a more rigid housing to support and protect the device as a whole from damages.   

Regarding claim 19, Cai as modified by Desai, Kobori and Choi teaches The touch sensing device of claim 18, Cai further teaches the first touch member separates the first sensor unit from the housing (Fig. 6; a fingerprint module 103 and it components are separated from screen assembly 100), Cai as modified by Desai and Kobori fails to further disclose wherein the housing is made of a conductive material, the first touch member is made of an insulating material, and the first touch member separates the first sensor unit from the housing.
However, in the same field of input device, Choi teaches wherein the housing is made of a conductive material (Para. [0099]; a first base material may be processed according to a size of the housing 200.  In operation 1103, the first base material may be processed in consideration of a component to be disposed.  In operation 1107, a second base material may be processed according to a size of the housing 200.  The first base material and the second base material may be a metal material.  The first base material and the second base material may be a conductive member), the first touch member is made of an insulating material (Para. [0078]; at least a portion of the key 156 which corresponds to claimed “first touch member” may be made of an insulating material), 
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai, Kobori with the teachings of Choi in order to electrically insulate the input device from the housing and to provide a more rigid housing to support and protect the device as a whole from damages.   

Regarding claim 22, Cai teaches  An electronic device (Fig. 4, 5) comprising: a housing (Fig. 4, 5; screen assembly 100); in a second embodiment, Cai further teaches a first touch member penetrating through the housing and being made of a material different from a material Fig. 6; a fingerprint module 103 penetrates through the top surface of screen assembly 100); a first sensor unit (Fig. 6 and Para. [0039]; fingerprint module 103 comprises fingerprint chip 1032, configured to collect a fingerprint image of the user's finger and extract fingerprint features when the user's finger is pressed on the fingerprint cover 1031, and to transfer the fingerprint image and the fingerprint features to a mainboard of the electronic device by using the fingerprint FPC 1033) contacting an internal surface of the first touch member (Fig. 5 and 6; fingerprint chip 1032 contacts the internal surface of fingerprint module 103) and being separated from the housing (Fig. 4; fingerprint chip 1032 does not contact the screen assembly 100); 
Thus, at the effective filing date it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 
Cai fails to further disclose a first oscillation circuit connected to the first sensor unit and configured to generate a first oscillation signal having a first resonance frequency that changes in response to the first touch member being touched; and a touch detection circuit configured to detect whether the first touch member has been touched based on the first oscillation signal.
However, in the same field of input device, Desai teaches an oscillation circuit connected to the first sensor unit (Para. [0044], claim 1 and Fig. 4; a touch-sensitive keypad 11, said keypad including a plurality of touch sensors 12 each in the form of a resonant oscillating circuit and capable of acquiring an actuation of a respective said touch sensor), the oscillation circuit being configured to generate a first oscillation signal having a first resonance frequency that varies in response to a touch capacitance generated in response to the first Para. [0014], [0055]; A relevant touch sensor 12 is actuated, for example, by means of a finger pressure on the pane 21 in this case.  As a result of this actuation, the variable capacity 14 of the touch sensor 12, which has the form of a resonant oscillating circuit, is changed and this is manifested in a changed resonance frequency.  This change of the resonance frequency can be detected via a coil element 16 which acts as an inductive pick-up and is assigned to the respective touch sensor 12. Furthermore, said coil 16 possess the electrical properties of a resonator, whose resonance frequency shifts when these keys are actuated, e.g. by a finger.  The shift in the resonance frequency arises from the fact that e.g. a finger which actuates the key typically has a certain humidity or water content that causes the capacitive element of the resonant oscillating circuits to change its capacity, thereby ultimately resulting in a shift in the resonance frequency),
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai with the teachings of Desai which suggests as disclosed in Para. [0060] that the position of the sensors can be modified provided the resonance frequency is able to be detected in order to detect and evaluate the change in the resonance frequency as well as having a oscillating circuit will greatly reduce manufacturing cost Desai-(Para. [0014]-[0015], [0060]).
Furthermore, the disclosure of Cai as modified by Desai fails to further disclose the first sensor disposed in an internal space of the housing wherein the internal surface of the first insulating member is exposed to an internal surface of the housing,
However, in the same field of input device, Kobori teaches a first sensor disposed in an internal space of the housing (Fig. 2; position detection sensor 2 is disposed in internal space 10a of housing 10) and on an internal surface of the first insulating member (Para. [0054] and Fig. 4a in view of Fig. 2; position sensor 2 is disposed on insulating substrate 20); first sensor unit contacts the internal surface of the first insulating member (Fig. 4a in view of Fig. 2; since insulation is disposed within sensor 2, the position sensor 2 contacts internal surface of insulating substrate 20), and does not contact the housing (Fig. 2; position detection sensor contacts inner surface 10a of housing but not the housing 10) wherein the internal surface of the first insulating member is exposed to an internal surface of the housing (Fig. 2; wherein internal surface of insulation 5 is exposed to internal of housing 6). 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai with the teachings as taught by Kobori in order to detect touch position as well as reduce the occurrence of detection sensitivity of a touch position. 
Additionally, the disclosure of Cai as modified by Desai and Kobori further fails to explicitly disclose the fingerprint module is being made of a material different from a material of which the housing is made 
However, in the same field of input devices, Choi teaches (See Para. [0078]; at least a portion of the key 156 which corresponds to claimed “first touch member” may be made of an insulating material and [0099]; a first base material may be processed according to a size of the housing 200.  In operation 1103, the first base material may be processed in consideration of a component to be disposed.  In operation 1107, a second base material may be processed according to a size of the housing 200.  The first base material and the second base material may be a metal material.  The first base material and the second base material may be a conductive member))
Cai as modified by Desai and Kobori with the teachings of Choi in order to electrically insulate the input device from the housing and to provide a more rigid housing to support and protect the device as a whole from damages.   

Regarding claim 23, Cai as modified by Desai, Kobori and Choi teaches The electronic device of claim 22, Cai further teaches the first touch member separates the first sensor unit from the housing (Fig. 6; a fingerprint module 103 and it components are separated from screen assembly 100), Cai as modified by Desai and Kobori fails to further disclose wherein the housing is made of a conductive material, the first touch member is made of an insulating material, and the first touch member separates the first sensor unit from the housing.
However, in the same field of input device, Choi teaches wherein the housing is made of a conductive material (Para. [0099]; a first base material may be processed according to a size of the housing 200.  In operation 1103, the first base material may be processed in consideration of a component to be disposed.  In operation 1107, a second base material may be processed according to a size of the housing 200.  The first base material and the second base material may be a metal material.  The first base material and the second base material may be a conductive member), the first touch member is made of an insulating material (Para. [0078]; at least a portion of the key 156 which corresponds to claimed “first touch member” may be made of an insulating material), 
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Cai as modified by Desai, Kobori with the teachings of Choi in order to electrically insulate the input device from the housing and to provide a more rigid housing to support and protect the device as a whole from damages.   

Regarding claim 24, Cai as modified by Desai, Kobori and Choi teaches The electronic device of claim 22, Cai further teaches wherein the first touch member comprises a first conductor member embedded in the first touch member so that the first conductor member is separated from the housing by the touch member (Fig. 4, 5 and 6; metal support frame 1034 embedded in the fingerprint module 103 to separate fingerprint module from screen assemble 100), and is either not exposed on an external surface of the first touch member and an internal surface of the first touch member, or is exposed on either one or both of the external surface of the touch member and the internal surface of the touch member (Fig. 6; wherein the metal support frame 1034 is exposed on both external and interface surface of the fingerprint module)
Additionally: (Examiner states since an “OR” statement is provide  Examiner selects the underlined “OR” for rejection purposes).

Allowable Subject Matter
7.	Claims 3, 10, 16, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
8.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/AMY ONYEKABA/Primary Examiner, Art Unit 2628